•n
Cathy Mata
100Guadalupe Street, Room 206                                                             jj              en   m
Austin, TX 78701                                                                          Sri£            o    a
                                                                                               r
                                                                                                                O
Re: Eviction Trial                                                                                 ",rr   —     id
                                                                                                     r

                                                                                                          -O       >Q
Hello,                                                                                             ,,      3       rn
                                                                                            •-
       On November 16, 2015, David Z. Hernandez requested the reporter's record in C-l-CV-15-      -^, 3•33
008088 be filed in the Third Court ofAppeals (No. 03-15-00692-CV; David Z. Hernandez v. f/fW Ridge
Apartments). On December 8,2015, areporter's record was filed with the court of appeals. However,
the record did not include the trial held on October 8,2015, as David Z. Hernandez had requested.


         Please kindly prepare and file asupplemental reporter's record to include with trial held on
10/8/2015, including any exhibits, and submit ittotheThird court ofappeals.


Thank you in advance for your cooperation and assistance with this matter.
                           Sincerely,

                               David Z. Hernandez
                               [Pro Se}

 David Z. Hernandez
 Cell: 512-822-2367
 Address: 811 First Street, Kyle, TX, 78640
 Email:dzh2891@gmail.com




                                                                                   'RECEIVED ^
                                                                                     DEC 2 12015